department of the treasury employer_identification_number contact person - id number contact telephone number vil internal_revenue_service p o box cincinnati oh release number release date date date legend b scholarships c college d scholarship fund e school g administrator dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate a program called b to provide annual scholarships to students attending the c or its successor the awarding of b or the renewal thereof shall be based on considerations of scholastic merit and the financial needs of the student e is responsible for selecting students within a framework established by the administrators for e the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed you letter catalog number 58263t are required to annually distribute the greater of the net_income of your trust or the amount necessary to satisfy sec_4942 of the code the number of qualified applicants and the scholastic achievement of each student will also be considered when determining the amount of each scholarship solicitation and announcement for b is provided through c students will access information about the scholarship through e's portal your trustees will utilize c’s existing central scholarship application and administration system to identify eligible_candidates for consideration for a scholarship e utilizes an application that is specific to b and its eligibility requirements criteria for student eligibility includes demonstration of financial need high scholastic achievement and enrollment in nursing programs at c eligible_candidates for this scholarship must e e e e be enrolled full-time in the c be admitted to the rn to b s n completion program the b s n program or a graduate nursing program msn or dnp have a minimum gpa of demonstrate financial need for scholarship assistance student financial need will be identified through the free application_for federal student aid fafsa and take into account any other scholarships or financial assistance the student may receive prior year recipients must apply on an annual basis in order to be considered for an additional award renewal applicants must meet the same eligibility criteria as that of new applicants you will pay funds directly to e for the benefit of the recipient you will provide a letter to e specifying that e's acceptance of the funds constitutes the college's agreement to i refund any unused portion of the scholarship if a scholarship recipient fails to meet any term or condition of the scholarship and ii notify you if the scholarship recipient fails to meet any term or condition of the scholarship you haves sole discretion to select student recipients and determine amounts of awards e will evaluate the applicants and recommend scholarship recipients and scholarship amounts to you e designates the position of g to send recommendations to you however you are responsible for approval of students to receive scholarship funds as well as the amount of those scholarship awards basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure letter catalog number 58263t the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
